Citation Nr: 0100344	
Decision Date: 01/08/01    Archive Date: 01/17/01	

DOCKET NO.  00-04 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than August 25, 1998 
for a 60 percent evaluation for degenerative disc disease of 
the lumbar spine.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from July 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that implemented a Board decision granting 
service connection for a low back disability by assigning a 
10 percent evaluation effective May 6, 1991.  

In a December 1999 statement the veteran indicated a desire 
to claim entitlement to an effective date prior to August 25, 
1998, for a 100 percent evaluation based upon a grant of 
individual unemployability due to service-connected 
disability.  This claim is referred to the RO for its 
consideration.  


REMAND

A December 1989 RO decision denied service connection for a 
back disability.  The veteran was notified of that decision 
by official letter dated in January 1990 and he did not 
appeal.  He reopened his claim for entitlement to service 
connection for a back disability by submitting a statement on 
May 6, 1991.  

A September 1997 Board decision granted service connection 
for a low back disability.  An October 1997 RO decision 
implemented the grant of service connection and assigned a 10 
percent evaluation effective from May 6, 1991.  

The veteran submitted additional evidence and an August 1998 
RO decision granted a 40 percent evaluation for degenerative 
disc disease of the lumbar spine, effective March 26, 1997.  
In an August 1998 statement the veteran indicated that he was 
not in agreement with the evaluation assigned for his 
service-connected back disability.  The Board concludes that 
in light of the holding in Gallegos v. Gober, 14 Vet. App. 
50, 52, 58 (2000), the veteran's August 1998 communication is 
a notice of disagreement with the evaluation assigned by the 
October 1997 RO decision.  

In February 1999 the veteran submitted a notice of 
disagreement with the effective date assigned for the 60 
percent evaluation.  In light of this review of the record, 
and governing law and regulations, the veteran's May 6, 1991, 
claim has remained pending for purposes of determining the 
evaluation to be assigned to his service-connected 
degenerative disc disease of the lumbar spine.  Id.; 
38 C.F.R. §§ 3.400(b)(2), (o)(1), 20.201 (2000).  

The record reflects that statements have been received from 
various private physicians throughout the course of the 
veteran's appeal.  An April 1995 letter from Derrick D. 
Phillips, M.D., reflects that he had seen the veteran on 
several occasions relating to the veteran's low back pain.  
An August 1993 letter from Roth L. Riley, M.D., reflects that 
he had seen the veteran since August 1993.  The record also 
contains a letter from Dr. Riley dated in August 1998.  A May 
1997 letter from George S. Stefanis, M.D., reflects that he 
had initially seen the veteran in October 1996.  The record 
does not indicate that an attempt has been made to obtain 
copies of treatment records from these private physicians.  

During the pendency of the veteran's appeal, the duty of VA 
to assist claimants for benefits has been recently reaffirmed 
and clarified.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
low back disability since his active 
service.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain copies of pertinent treatment 
records, including records from the above 
referenced Dr. Phillips, Dr. Riley, and 
Dr. Stefanis, that are not currently of 
record.  

2.  Then, in light of any additional 
evidence obtained pursuant to the 
requested development and after full 
consideration of the Veterans Claims 
Assistance Act of 2000, the RO should 
readjudicate the issue on appeal.  

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, both the veteran and 
his representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



